Case 2:20-cv-01158-DSF-JEM Document 11 Filed 04/15/20 Page 1 of 1 Page ID #:74


                                                                                 JS-6
   1
   2
   3
   4
   5
   6
   7
   8
   9                         UNITED STATES DISTRICT COURT
  10                       CENTRAL DISTRICT OF CALIFORNIA
  11
  12   COREY HOOD.                            )   CASE NO. 2:20-cv-01158-DSF-JEM
                                              )
  13                             Plaintiff,   )
                                              )   Los Angeles Superior Court Case No.:
  14         vs.                              )   291WSC00008
       AETNA LIFE INSURANCE                   )
  15                                          )
       COMPANY                                )   ORDER ON STIPULATION TO
  16                                              DISMISS ACTION WITHOUT
                                 Defendant.   )   PREJUDICE
  17                                          )
                                              )
  18                                          )
  19
  20
             For good cause shown, the Court GRANTS the stipulation and dismisses the
  21
       captioned action without prejudice, with each party to bear its own attorneys’ fees
  22
       and costs.
  23
             IT IS SO ORDERED.
  24
       DATED: April 15, 2020
  25
                                              Honorable Dale S. Fischer
  26                                          UNITED STATES DISTRICT JUDGE
  27
  28
                                             --
                                    ORDER ON STIPULATION    TO DISMISS ACTION
                                                 Case No. 2:20-cv-01158-DSF-JEM
